Citation Nr: 1640326	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  09-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Cecilia R. Weld, Agent


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1978 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the Board remanded the TDIU claim and a claim of entitlement to service connection for PTSD for additional development. In an April 2016 rating decision, the RO granted service connection for PTSD, thus, this claim is no longer on appeal. As for the TDIU, this claim has since returned to the Board for further consideration.

In a statement received in August 2016, the Veteran's representative requested an extension of time until November 14, 2016, to submit additional evidence. However, given that the decision below awards entitlement to TDIU, no additional evidence is relevant to granting the pending claim, and to grant the extension would only delay the Veteran's receipt of his benefits. Thus, the request for an extension is denied.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence demonstrates that she is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). The VCAA applies in the instant case. However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal. Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran contends that her service-connected disabilities render her unemployable and that she is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2015).

Service connection is currently in effect for the following disabilities: posttraumatic stress disorder (PTSD) (50 percent disabling); right upper trapezius spasms (30 percent disabling); degenerative disc disease and herniated disc at C3-C4 and C4-C5 (30 percent disabling); left upper trapezius spasms (20 percent disabling); and hemorrhoids with constipation (0 percent disabling). The combined rating for her service-connected disabilities is 80 percent. Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities render her unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that she is unable to pursue a substantially gainful occupation due to her service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

While in-service, the Veteran worked as a clerk for a submarine rescue crew. The Veteran's post-service career included entrepreneurship and caring for her sick grandmother. She later received her nursing degree and worked as a Licensed Practical Nurse.

On her Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated she was last employed as a full-time Licensed Practical Nurse in March 2007. She asserted that she could no longer work due to her service-connected disabilities in March 2008.

In support of her claim, the Veteran submitted a January 2008 evaluation performed by Dr. C. McArthur, a Consulting Psychologist. The evaluation noted that the Veteran's back disabilities cause her to be limited in prolonged sitting, standing, walking, or bending positions and that she was in constant pain. The Veteran also suffered from anxiety related to her PTSD. Her constant pain, inability to sustain prolonged sitting or standing, and mobility problems limited her ability to train for a new job. The evaluation indicated that the Veteran is prescribed narcotics for her back disability. As a result of these medications, the Veteran was unable to work as a nurse because her supervisors did not want her to administer narcotics to patients as there is a potential for abuse and violation of medical ethics. Ultimately, Dr. McArthur determined that:

after a review of her interests, abilities, limitations, educational and vocational experiences, and personality characteristics, [the Veteran] is trained and has experience as a Licensed Practical Nurse however she is no longer to practice any aspect of this profession, either patient care or administrative. Thus, she is infeasible for full time employment of any type due to her disabilities.

The Board notes that the Veteran has not received a VA examination in connection with her TDIU claim. The most pertinent VA examination was performed in March 2016, which suggested that the Veteran's PTSD symptoms alone are not severe enough to interfere with occupational and social functioning. In any case, no VA examiner has considered the combined effect of all the Veteran's service-connected disabilities on her functional impairment. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In this capacity, the Board finds significant the January 2008 evaluation opining that the Veteran is infeasible for full time employment of any type due to her service-connected disabilities. The record also demonstrates additional functional impairment due to her inability to sit or stand for prolonged periods of time, complaints of pain, and potential for abuse of medical ethics prevent the Veteran from maintaining gainful employment in the field for which she has experience and thus certainly bolsters her claim for unemployability. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). In light of the above, Board finds that the evidence of record supports the grant of TDIU. 

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone. That is to say, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all her service-connected disabilities. See Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


